
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 15
        [ET Docket Nos. 20-36; Report No. 3178; FRS 37546]
        Petition for Reconsideration of Action in Rulemaking Proceeding
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Petition for reconsideration.
        
        
          SUMMARY:
          Petition for Reconsideration (Petition) has been filed in the Commission's rulemaking proceeding by Catherine Wang, on behalf of Shure Incorporated.
        
        
          DATES:
          Oppositions to the Petition must be filed on or before August 9, 2021. Replies to an opposition must be filed on or before August 17, 2021.
        
        
          ADDRESSES:
          Federal Communications Commission, 45 L Street NE, Washington, DC 20554.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Hugh VanTuyl, Office of Engineering and Technology Bureau, (202) 418-7506 or Hugh.VanTuyl@fcc.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a summary of the Commission's document, Report No. 3178, released July 7, 2021. The full text of the Petition can be accessed online via the Commission's Electronic Comment Filing System at: http://apps.fcc.gov/ecfs/. The Commission will not send a Congressional Review Act (CRA) submission to Congress or the Government Accountability Office pursuant to the CRA, 5 U.S.C. 801(a)(1)(A), because no rules are being adopted by the Commission.
        
          Subject: Unlicensed White Space Device Operations in the Television Bands, FCC 20-156, published at 86 FR 11490, February 25, 2021, in ET Docket No. 20-36. This document is being published pursuant to 47 CFR 1.429(e). See also 47 CFR 1.4(b)(1) and 1.429(f), (g).
        
          Number of Petitions Filed: 1.
        
          Federal Communications Commission.
          Katura Jackson,
          Federal Register Liaison Officer.
        
      
      [FR Doc. 2021-15641 Filed 7-22-21; 8:45 am]
      BILLING CODE 6712-01-P
    
  